WILLIAM A. CULPEPPER, Judge Pro Tem.
This is a companion suit to Miller v. Bailey, et al., 621 So.2d 1174 (La.App. 3d Cir.1993), No. 92-1178 on the docket of this court. For the reasons assigned in Miller, the judgment of the trial court is reversed in part to assess -0- fault to the State, Department of Transportation and Development, and the State, Department of Public Safety and Corrections. Plaintiff Richard’s claims against them are dismissed. The judgment is amended to assess fault as follows: Stephen S. Bailey — 65%; Antonial K. Miller — 20%; third persons (non-parties) — 13%; Anthony Shane Richard — 2%.
The quantum of the trial court’s award of $3500 damages is affirmed. Accordingly, the judgment is amended to award $577.21 to Anthony Shane Richard and against Antonial K. Miller only.
In all other respects, the judgment of the trial court is affirmed.
Costs in the trial court and of this appeal are assessed equally against the defendant, Antonial K. Miller, and Anthony Shane Richard.
REVERSED in PART; AFFIRMED in PART; AMENDED and RENDERED.